Name: Council Regulation (EEC) No 2235/88 of 19 July 1988 fixing the threshold prices for certain milk products for the 1988/89 milk year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 26 . 7 . 88 Official Journal of the European Communities No L 197 / 37 COUNCIL REGULATION (EEC) No 2235 / 88 of 19 July 1988 fixing the threshold prices for certain milk products for the 1988 /89 milk year Pilot product of the group of products ECU/ 100 kg 1 57,08 2 195,57 3 277,27 4 102,63 5 136,02 6 351,01 7 396,13 8 327,44 9 608,17 10 355,41 11 326,74 12 94,56 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1109 / 88 ( 2 ), and in particular Article 4 thereof, Having regard to the proposal from the Commission ( 3 ), Whereas threshold prices should be fixed so that , taking account of the protection required for the Community processing industry, the prices of imported milk products correspond to the level of the target price for milk ; whereas , consequently , the threshold price should be fixed on the basis of the target price for milk , taking into account the relationship which should be established between the value of milk fat and that of skimmed milk , as well as the standardized costs and yields for each of the milk products in question ; whereas a fixed amount should be included to ensure adequate protection of the Community processing industry , ( 2 ) The pilot products referred to in paragraph 1 are those specified in Annex I to Council Regulation (EEC) No 2915 /79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC) No 950 / 68 on the Common Customs Tariff ( 4 ), as last amended by Regulation (EEC) No 2346 / 87 ( 5 ). HAS ADOPTED THIS REGULATION: Article 1 ( 1 ) The threshold prices for the 1988 / 89 milk year shall be as follows : Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from the beginning of the 1988 / 89 milk year . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 July 1988 . For the Council The President Y. POTTAKIS ») OJ No L 148 , 28 . 6 . 1968 , p. 13 . 2 ) OJ No L 110 , 29 . 4 . 1988 , p. 27 . 3 ) OJ No C 139 , 30 . 5 . 1988 , p. 45 . ( 4 ) OJ No L 329 , 24 . 12 . 1979 , p. 1 . ( 5 ) OJ No L 213 , 4 . 8 . 1987 , p. 1 .